¿Un anuncio que tiende a crear confusión en torno al precio de los bienes a la venta puede ser rectificado, me-diante la publicación, en otro periódico, de la “corrección”?
Resolvemos que, a tenor con las disposiciones de lo requerido por el Art. 21 del Reglamento de Prácticas y Anuncios Engañosos Núm. 4339 (en adelante el Reglamento), Departamento de Asuntos del Consumidor, 3 de octubre de 1990, págs. 17-18, no puede considerarse como adecuada y razonable una “corrección” que se publica en un medio informativo distinto a aquel en que se publicó el anuncio que se pretende rectificar.
I
La parte querellada Caguas Expressway Motors, Inc. (en adelante Caguas Expressway) publicó en el periódico El Nuevo Día, de 10 de agosto de 1995, un anuncio titulado “Caguas Expressway Continúa ... Barriendo El Lote”.(1) En el anuncio se ofrecían para la venta varios automóviles usados o de años anteriores, entre los que aparecía una foto de un automóvil tipo guagua marca Ford, modelo Explorer (en adelante Explorer), y otro de la misma marca, modelo Taurus (en adelante Taurus), ambos de 1994. El único precio, que aparecía en el recuadro que contenía las fotos de la Explorer y el Taurus, era de doce mil setecientos noventa y cinco dólares ($12,795). Éste se encontraba entre las dos (2) fotos, debajo de la foto de la Explorer, al lado derecho de la del Taurus. *
Motivados por dicho anuncio, el mismo 10 de agosto de 1995 el coquerellante, Sr. Juan R. Costa Wood, se comunicó vía telefónica con el Sr. Ángel L. Vega, vendedor de Caguas Expressway Motors, e inquirió sobre las unidades Explorer *885mencionadas en el anuncio. Según alega el señor Costa Wood, en esa conversación se le informó que: (1) tenían disponibles para la venta dos (2) unidades, según indicado en el anuncio, nuevas y sin millaje; (2) una de las guaguas era azul a dos (2) tonos y 4 X 4 y la otra era “beige” (crema) a dos (2) tonos, y (3) el precio era según el anuncio publicado. El Sr. Ángel L. Vega también le informó que había cuatro (4) autos (modelo Taurus, todos de 1994): dos (2) color gris, uno verde y uno azul, pero que tenían millaje.
Durante dicha conversación el Sr. Juan R. Costa Wood notificó al Sr. Luis Vega que le interesaban los vehículos Explorer y que próximamente pasaría a examinarlos con el coquerellante Ledo. Carlos A. Piovanetti, quien también in-teresaba una de las Explorer disponibles.
Así las cosas, Caguas Expressway publicó otro anuncio en el periódico El Vocero de Puerto Rico (en adelante El Vocero) de 14 de agosto de 1995.(2) Este anuncio era idén-tico al que se publicó el 10 de agosto en El Nuevo Día, sólo que esta vez, la imagen del Taurus y la Explorer fueron separadas por una raya trazada entre ambos, quedando el precio de doce mil setecientos noventa y cinco mil dólares ($12,795) en el encasillado del Taurus.
El 14 de agosto por la tarde los señores Costa Wood y Piovanetti, acompañados por la esposa del señor Piova-netti, fueron a Caguas Expressway a comprar las dos (2) Ford Explorer anunciadas. El Sr. Ángel L. Vega les informó en ese momento que el precio de doce mil setecientos no-venta y cinco dólares $12,795 correspondía a los vehículos Taurus indicados en el anuncio y no a las Explorer. Ade-más, el vendedor les indicó que sólo quedaba una unidad disponible de la Explorer y que el precio de ésta era de veintitrés mil dólares ($23,000). De los documentos presen-tados, que forman parte del expediente administrativo, surge como hecho incontrovertido que en la entrada de Ca-guas Expressway no se encontraba ni copia del anuncio *886recién publicado en el periódico El Vocero, ni una notifica-ción al consumidor de que sólo quedaba una unidad disponible.
Los querellantes insistieron en que debía honrarse el precio que aparecía en el anuncio del periódico, ya que daba la impresión de que éste era el de ambos vehículos. Caguas Expressway se negó a tal pedido. Ante esta situa-ción, los señores Piovanetti y Costa Wood presentaron una querella ante el Departamento de Asuntos del Consumidor (en adelante el D.A.Co.).
Los querellantes solicitaron que el D.A.Co. determinara que el anuncio era engañoso y que no había sido corregido por la parte querellada. También solicitaron al D.A.Co. que le exigiese a Caguas Expressway demostrar que la otra unidad había sido vendida entre el 10 de agosto y el 14 del mismo mes.
El D.A.Co. celebró una vista administrativa el 12 de marzo de 1996. Ese mismo año, el 21 de junio, emitió una resolución en la cual determinó lo siguiente en sus conclu-siones de derecho:
La prueba desfilada demostró que el anuncio publicado por la parte querellada el 10 de agosto de 1995 en el periódico El Nuevo Día es un anuncio que podría inducir a confusión. Sin embargo, para la fecha en que los querellantes reclamaron a las querelladas que le honraran la oferta, dicho anuncio había sido rectificado, de manera que del mismo surgía claramente que el precio de los vehículos Explorer no era de $12,795.00. Resolu-ción del D.A.Co. de 21 de junio de 1986, pág. 3.
Conforme a este escueto análisis de derecho esbozado por el Oficial Examinador se ordenó el archivo de la querella. Cabe señalar que el Oficial Examinador no tomó ninguna determinación sobre la alegación de que la parte querellada solamente tenía disponible una de las unidades ofrecidas en el anuncio publicado el 10 de agosto.(3) Tam-*887poco se analizó el hecho de que el comerciante no colocó, en el lugar donde expone para la venta el bien o servicio, urna corrección al anuncio publicado el 10 de agosto de 1995.
De esta resolución, los peticionarios solicitaron su revi-sión judicial ante el Tribunal de Circuito de Apelaciones. El foro apelativo confirmó la resolución del D.A.Co.
Inconformes, los querellantes acuden ante nos. Señalan como único error la cuestión siguiente:
... que el Departamento de Asuntos del Consumidor cometió error al concluir que el anuncio publicado el día 14 de agosto de 1995 en el periódico El Vocero corrigió el anuncio publicado en el periódico El Nuevo Día el día 10 de agosto de 1995. Petición de certiorari, pág. 8.
Así las cosas, el 12 de mayo de 1998 expedimos el auto de certiorari. Habiendo las partes presentado sus respecti-vos alegatos, estamos en posición para resolver.
Como ya hemos señalado, el D.A.Co. determinó que el anuncio publicado el 10 de agosto de 1995 en El Nuevo Día, “es un anuncio que podría inducir a confusión”. Esta deter-minación no está en controversia. Lo que está planteado ante este Foro es si el D.A.Co. erró al determinar que hubo una adecuada corrección del anuncio de 10 de agosto de 1995. Veamos.
HH HH
El Art. 6(j) de la Ley Orgánica del D.A.Co., Ley Núm 5 de 23 de abril de 1973, según enmendada, 3 L.P.R.A. sec. 341e(j), faculta al Secretario de dicha Agencia para “ [reglamentar y fiscalizar los anuncios y las prácticas engañosas en el comercio”. Esta facultad la ejerció el Secretario mediante la promulgación del citado Reglamento de Prácticas y Anuncios Engañosos, en el cual expresamente se prohíben las prácticas y los anuncios engañosos.
El Art. 6 del Reglamento, pág. 4, establece los principios básicos siguientes:
*888A. El comerciante debe entregar o prestar diligentemente el bien o servicio según anunciado u ofrecido.
B. El comerciante debe estar en posición de sostener y probar todos los reclamos y ofertas que se proponga hacer, antes de publicarlos o manifestarlos.
C. Un anuncio podrá ser engañoso tomado como un todo, aún cuando cada expresión tomada independientemente sea cierta.
D. La falsedad podrá resultar no sólo de las expresiones directas y de las inferencias que razonablemente cree, sino tam-bién de la omisión u oscurecimiento de datos relevantes.
E. Se interpretará en forma adversa al anunciante cualquier afirmación en un anuncio que se preste a interpretaciones dis-tintas, una de las cuales fuere engañosa.
Asimismo, el Art. 5(D) del Reglamento, pág. 2, define como anuncio engañoso: “cualquier anuncio que constituya o tienda a constituir fraude, engaño o comunique o tienda a comunicar una idea falsa o incorrecta sobre lo anunciado”.(4)
Por su parte, el Art. 21 del Reglamento, págs. 17— 18, exige que:
Todo comerciante que descubra un error en un anuncio suyo antes de publicarlo deberá corregirlo inmediatamente.
Si descubre el error con posterioridad a la fecha de publica-ción, deberá publicar la información correcta de manera ade-cuada y razonable, colocando además copia de la corrección en el lugar donde expone para la venta o vende el bien o servicio objeto de la corrección.
Antes de la publicación de la información correcta, el comer-ciante honrará la oferta a los consumidores que actúen motiva-dos por el anuncio erróneo. (Énfasis suplido.)
Cabe destacar que el Reglamento, en su Art. 4, pág. 2, establece, en lo pertinente, que: “Este reglamento deberá interpretarse liberalmente a favor del consumidor”. (Énfa-sis suplido.)
*889Sabido es que las determinaciones de hecho de una agencia administrativa serán sostenidas por los tribunales si se fundamentan en evidencia sustancial que obre en el expediente administrativo. Ahora bien, las conclusiones de derecho serán revisables por los tribunales en todos sus aspectos. See. 4.5 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2175. No obstante, como regla general los tribunales le reconocen gran peso y deferencia a las interpretaciones hechas por la agencia administrativa encargada de poner en vigor una ley. No empece esta deferencia, la interpretación de la agencia no merece deferencia si ésta afecta derechos fundamentales, resulta irrazonable o conduce a la comisión de injusticias. Com. Seg. P.R. v. Antilles Ins. Co., 145 D.P.R. 226 (1998). Tampoco ha de prevalecer la interpretación de la agencia cuando ésta produce resultados incompatibles con o contrarios al propósito del estatuto interpretado. Calderón v. Adm. Sistemas de Retiro, 129 D.P.R. 1020 (1992). Véase, además, De Jesús v. Depto. Servicios Sociales, 123 D.P.R. 407 (1989).
Conforme a la legislación(5) y reglamentación vigentes que prohíben los anuncios engañosos, y a los principios de derecho administrativo aplicables, determinamos que la resolución del D.A.Co., en la cual se resuelve que el anun-cio de 14 de agosto de 1995 en el periódico El Vocero cons-tituyó una corrección del anuncio de 10 de agosto de 1995 *890publicado en el periódico El Nuevo Día, es irrazonable y errónea.
H-1 H-1 I — l
Como hemos visto, el citado Art. 21 del Reglamento no establece la forma específica en que se deben llevar a cabo las correcciones de anuncios engañosos o que contengan errores, que ya han sido publicados. Sin embargo, sí exige que todo comerciante que luego de la publicación del anuncio descubra un error en éste, publique la información “correcta” de manera “adecuada y razonable”.
“Corrección” significa específicamente la acción de rectificar lo errado. Sin embargo, los términos “adecuada” y “razonable” son inherentemente ambiguos. Determinar si una corrección es adecuada y razonable conlleva un análisis caso a caso en el que el juzgador debe preguntarse si la corrección logró eliminar o mitigar la posibilidad de que los consumidores actúen motivados por el anuncio engañoso o errado. Al llevarse a cabo este análisis deberá prestarse particular atención al efecto y alcance del error, en comparación con el efecto y alcance de la corrección. Por lo tanto, para que una corrección sea “adecuada y razonable” debe tener, al menos, el mismo alcance que el “error” que se pretende rectificar.
Como una “corrección” para ser adecuada y razonable debe, presumiblemente, alcanzar a los mismos consumidores que estuvieron expuestos al anuncio errado o engañoso, ésta no debe aparecer en un periódico distinto a aquel en el que apareció el anuncio que se pretende corregir. El periódico en el que apareció el anuncio engañoso o errado es, de ordinario, el medio idóneo para alcanzar a todas aquellas personas que podrían actuar confiados en el anuncio que se pretende rectificar. Por ende, publicar en un periódico distinto la “corrección” de un anuncio que tiende a engañar, no puede considerarse adecuado y razo-*891nable ya que, ausente prueba en contrario, no debe presu-mirse que el consumidor tiene acceso a algún otro medio de información que no sea aquel que contenía el anuncio que lo condujo a actuar. Por esta razón entendemos que erró el D.A.Co. al interpretar que el anuncio publicado el 14 de agosto de 1995 en el periódico El Vocero podía considerarse una corrección adecuada y razonable del anuncio de 10 de agosto de 1995, aparecido en el periódico El Nuevo Día.
Además de ser irrazonable e incorrecta la interpretación del oficial examinador del D.A.Co. en cuanto a la adecua-cidad y razonabilidad de la “corrección” publicada en El Vocero el 14 de agosto de 1995, el oficial examinador ignoró un requisito que impone el propio Reglamento para que una corrección excuse prospectivamente al comerciante de responsabilidad. El Art. 21 del Reglamento, supra, expré-samente exige que se coloque una copia de la corrección en el lugar donde se expone para la venta o vende el bien o servicio que es objeto de la corrección.
Debemos recordar que la prohibición de prácticas y anuncios engañosos persigue evitar que el consumidor acuda a un comercio motivado por un engaño o error del comerciante. Siendo el objetivo principal de esta reglamentación proteger al consumidor, evitando que el comerciante obtenga beneficios de sus prácticas engañosas, es de vital importancia que se satisfaga este requisito adicional. Esto es así porque precisamente existe la posibilidad de que el consumidor no lea el periódico todos los días o no acuda diariamente a la misma fuente de información. Por lo tanto, es imprescindible, para que una corrección sea adecuada y razonable, que además de ser publicada en el mismo medio de información en que se publicó el anuncio engañoso o errado, se coloque una copia de ésta en la entrada del establecimiento. De esta forma se le brinda la opción al consumidor de no entrar, si su única motivación para acudir al comercio era la información engañosa o errada.
*892Por último, cabe señalar que el oficial examinador del D.A.Co. inexplicablemente desatendió el planteamiento de los peticionarios, en cuanto a la disponibilidad de las uni-dades anunciadas y el hecho de que la cantidad de unida-des disponibles nunca fue ni ha sido corregida por el comerciante.
Por estas razones, entendemos que las conclusiones de derecho de la resolución del D.A.Co. son irrazonables y contrarias tanto a la letra clara del Reglamento como a los propósitos que llevaron a la Legislatura a crear el D.A.Co. para vindicar e implementar los derechos del consumidor. 3 L.P.R.A. sec. 341b. Por ende, éstas no merecen nuestra deferencia.
Ausente una adecuada corrección del anuncio de 10 de agosto de 1995 que, como estableció la resolución del D.A.Co., “puede inducir a confusión”, procede revocar la resolución del foro apelativo. Devolvemos el caso al D.A.Co. para que, conforme a sus amplios poderes, dictamine el re-medio que ha de concederse y la multa que en estos casos proceda.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Rebollo López emitió una opi-nión disidente. El Juez Asociado Señor Fuster Berlingeri concurrió sin opinión escrita.
— O —

 Véase el Anejo I.


 Véase el Anejo II.


 De los documentos sometidos por las partes surge que la unidad Explorer color beige (crema) había sido vendida el 29 de julio de 1995, doce (12) días antes de publicarse el anuncio que motivó la querella.


 El Art. 13 del Reglamento de Prácticas y Anuncios Engañosos Núm. 4339 (en adelante el Reglamento), Departamento de Asuntos del Consumidor, 3 de octubre de 1990, pág. 12, establece expresamente que el comerciante deberá tener disponibles para la venta los bienes ofrecidos en cantidades suficientes para responder a la demanda durante el periodo de efectividad de la venta anunciada.


 Antes de la creación del D.A.Co. en 1973 (3 L.P.R.A. see. 341a) y de la pro-mulgación del reglamento que hoy analizamos, la Ley Núm. 148 de 27 de junio de 1968 (ley que creó la Administración de Servicios al Consumidor, predecesora del D.A.Co.), 23 L.P.R.A. sec. 1001 et seg., ya prohibía las prácticas engañosas. Este artículo que continúa en vigor, como parte de los poderes y las facultades transferi-das al D.A.Co., establece:
“Se prohíbe todo tipo o clase de acto, práctica, anuncio o publicidad que consti-tuya o tienda a constituir fraude y/o engaño, en donde el artículo, producto o servicio sea falsamente representado o que cree en el consumidor una imagen o impresión errónea sobre la marca, precio, cantidad, tamaño, calidad, cualidad, salubridad o cualquier otra característica del producto, artículo o servicio.” 23 L.P.R.A. see. 1014.
Para un análisis del alcance de este artículo y de los criterios que han de utili-zarse al momento de determinar si un anuncio tiende a engañar, véase Garage Rubén, Inc. v. Tribunal Superior, 101 D.P.R. 236 (1973).